Putnam Investments One Post Office Square Boston, MA 02109 March 7, 2017 BY EDGAR Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Attn: Jaea Hahn Re: Putnam Equity Income Fund (the “Trust”) Pre-Effective Amendment No. 1 to the Registration Statement on Form N-14 File Number: 333- 215832 Dear Ms. Hahn: Pursuant to Rule 461(a) under the Securities Act of 1933, as amended, the Trust respectfully requests that the effectiveness of the above-referenced pre-effective amendment to its registration statement (the “Registration Statement”) on Form N-14 be accelerated to March 7, 2017, or as soon thereafter as practicable. Please call Venice Monagan at (617) 760-2577 as soon as the Registration Statement has been declared effective. Very truly yours, By: /s/ Venice Monagan Name: Venice Monagan Title: Counsel cc: Peter T. Fariel, Esq., Putnam Investments Bryan Chegwidden, Esq., Ropes & Gray LLP James E. Thomas, Esq., Ropes & Gray LLP Putnam Retail Management One Post Office Square Boston, MA 02109 March 7, 2017 BY EDGAR Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Attn: Jaea Hahn Re: Putnam Equity Income Fund (the “Trust”) Pre-Effective Amendment No. 1 to the Registration Statement on Form N-14 File Number: 333-215832 Dear Ms. Hahn: Pursuant to Rule 461(a) under the Securities Act of 1933, as amended, Putnam Retail Management, as principal underwriter of shares of the Trust, hereby joins in the request of the Trust for acceleration of the effective date of the above-referenced pre-effective amendment to the Trust’s registration statement on Form N-14 so that it becomes effective on March 7, 2017, or as soon thereafter as practicable. Very truly yours, By: /s/ Venice Monagan Name: Venice Monagan Title: Counsel cc: Peter T. Fariel, Esq., Putnam Investments Bryan Chegwidden, Esq., Ropes & Gray LLP James E. Thomas, Esq., Ropes & Gray LLP
